United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             November 19, 2003


                                     Before

                  Hon. WILLIAM J. BAUER, Circuit Judge

                  Hon. RICHARD A. POSNER, Circuit Judge

                  Hon. FRANK H. EASTERBROOK, Circuit Judge


PATRICIA HOLMES,
      Plaintiff-Appellee,                         Appeal from the United
                                                  States District Court
                  And                             for the Southern
                                                  District of Indiana,
UNITED STATES OF AMERICA,                         Indianapolis Division.
      Intervening Plaintiff-Appellee,
                                                  No. IP 00-0677-C-M/S
No. 02-1377             v.                        Larry J. McKinney,
                                                  Chief Judge.
MARION COUNTY OFFICE OF FAMILY AND CHILDREN,
      Defendant-Appellant.




                                     Order

     The opinion of this court issued on November 19, 2003, is
amended as follows:

            Page 1, line 5, change “an banc” to “en banc”.